Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 1 of 220 PageID #:
                                    13626




                                                                     EXHIBIT 8
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 2 of 220 PageID #:
                                    13627
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 3 of 220 PageID #:
                                    13628
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 4 of 220 PageID #:
                                    13629
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 5 of 220 PageID #:
                                    13630
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 6 of 220 PageID #:
                                    13631
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 7 of 220 PageID #:
                                    13632
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 8 of 220 PageID #:
                                    13633
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 9 of 220 PageID #:
                                    13634
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 10 of 220 PageID #:
                                    13635
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 11 of 220 PageID #:
                                    13636
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 12 of 220 PageID #:
                                    13637
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 13 of 220 PageID #:
                                    13638
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 14 of 220 PageID #:
                                    13639
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 15 of 220 PageID #:
                                    13640
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 16 of 220 PageID #:
                                    13641
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 17 of 220 PageID #:
                                    13642
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 18 of 220 PageID #:
                                    13643
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 19 of 220 PageID #:
                                    13644
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 20 of 220 PageID #:
                                    13645
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 21 of 220 PageID #:
                                    13646
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 22 of 220 PageID #:
                                    13647
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 23 of 220 PageID #:
                                    13648
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 24 of 220 PageID #:
                                    13649
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 25 of 220 PageID #:
                                    13650
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 26 of 220 PageID #:
                                    13651
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 27 of 220 PageID #:
                                    13652
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 28 of 220 PageID #:
                                    13653
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 29 of 220 PageID #:
                                    13654
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 30 of 220 PageID #:
                                    13655
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 31 of 220 PageID #:
                                    13656
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 32 of 220 PageID #:
                                    13657
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 33 of 220 PageID #:
                                    13658
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 34 of 220 PageID #:
                                    13659
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 35 of 220 PageID #:
                                    13660
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 36 of 220 PageID #:
                                    13661
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 37 of 220 PageID #:
                                    13662
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 38 of 220 PageID #:
                                    13663
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 39 of 220 PageID #:
                                    13664
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 40 of 220 PageID #:
                                    13665
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 41 of 220 PageID #:
                                    13666
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 42 of 220 PageID #:
                                    13667
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 43 of 220 PageID #:
                                    13668
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 44 of 220 PageID #:
                                    13669
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 45 of 220 PageID #:
                                    13670
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 46 of 220 PageID #:
                                    13671
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 47 of 220 PageID #:
                                    13672
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 48 of 220 PageID #:
                                    13673
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 49 of 220 PageID #:
                                    13674
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 50 of 220 PageID #:
                                    13675
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 51 of 220 PageID #:
                                    13676
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 52 of 220 PageID #:
                                    13677
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 53 of 220 PageID #:
                                    13678
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 54 of 220 PageID #:
                                    13679
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 55 of 220 PageID #:
                                    13680
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 56 of 220 PageID #:
                                    13681
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 57 of 220 PageID #:
                                    13682
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 58 of 220 PageID #:
                                    13683
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 59 of 220 PageID #:
                                    13684
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 60 of 220 PageID #:
                                    13685
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 61 of 220 PageID #:
                                    13686
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 62 of 220 PageID #:
                                    13687
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 63 of 220 PageID #:
                                    13688
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 64 of 220 PageID #:
                                    13689
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 65 of 220 PageID #:
                                    13690
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 66 of 220 PageID #:
                                    13691
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 67 of 220 PageID #:
                                    13692
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 68 of 220 PageID #:
                                    13693
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 69 of 220 PageID #:
                                    13694
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 70 of 220 PageID #:
                                    13695
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 71 of 220 PageID #:
                                    13696
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 72 of 220 PageID #:
                                    13697
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 73 of 220 PageID #:
                                    13698
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 74 of 220 PageID #:
                                    13699
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 75 of 220 PageID #:
                                    13700
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 76 of 220 PageID #:
                                    13701
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 77 of 220 PageID #:
                                    13702
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 78 of 220 PageID #:
                                    13703
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 79 of 220 PageID #:
                                    13704
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 80 of 220 PageID #:
                                    13705
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 81 of 220 PageID #:
                                    13706
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 82 of 220 PageID #:
                                    13707
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 83 of 220 PageID #:
                                    13708
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 84 of 220 PageID #:
                                    13709
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 85 of 220 PageID #:
                                    13710
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 86 of 220 PageID #:
                                    13711
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 87 of 220 PageID #:
                                    13712
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 88 of 220 PageID #:
                                    13713
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 89 of 220 PageID #:
                                    13714
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 90 of 220 PageID #:
                                    13715
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 91 of 220 PageID #:
                                    13716
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 92 of 220 PageID #:
                                    13717
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 93 of 220 PageID #:
                                    13718
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 94 of 220 PageID #:
                                    13719
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 95 of 220 PageID #:
                                    13720
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 96 of 220 PageID #:
                                    13721
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 97 of 220 PageID #:
                                    13722
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 98 of 220 PageID #:
                                    13723
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 99 of 220 PageID #:
                                    13724
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 100 of 220 PageID #:
                                     13725
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 101 of 220 PageID #:
                                     13726
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 102 of 220 PageID #:
                                     13727
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 103 of 220 PageID #:
                                     13728
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 104 of 220 PageID #:
                                     13729
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 105 of 220 PageID #:
                                     13730
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 106 of 220 PageID #:
                                     13731
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 107 of 220 PageID #:
                                     13732
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 108 of 220 PageID #:
                                     13733
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 109 of 220 PageID #:
                                     13734
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 110 of 220 PageID #:
                                     13735
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 111 of 220 PageID #:
                                     13736
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 112 of 220 PageID #:
                                     13737
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 113 of 220 PageID #:
                                     13738
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 114 of 220 PageID #:
                                     13739
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 115 of 220 PageID #:
                                     13740
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 116 of 220 PageID #:
                                     13741
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 117 of 220 PageID #:
                                     13742
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 118 of 220 PageID #:
                                     13743
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 119 of 220 PageID #:
                                     13744
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 120 of 220 PageID #:
                                     13745
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 121 of 220 PageID #:
                                     13746
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 122 of 220 PageID #:
                                     13747
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 123 of 220 PageID #:
                                     13748
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 124 of 220 PageID #:
                                     13749
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 125 of 220 PageID #:
                                     13750
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 126 of 220 PageID #:
                                     13751
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 127 of 220 PageID #:
                                     13752
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 128 of 220 PageID #:
                                     13753
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 129 of 220 PageID #:
                                     13754
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 130 of 220 PageID #:
                                     13755
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 131 of 220 PageID #:
                                     13756
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 132 of 220 PageID #:
                                     13757
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 133 of 220 PageID #:
                                     13758
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 134 of 220 PageID #:
                                     13759
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 135 of 220 PageID #:
                                     13760
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 136 of 220 PageID #:
                                     13761
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 137 of 220 PageID #:
                                     13762
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 138 of 220 PageID #:
                                     13763
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 139 of 220 PageID #:
                                     13764
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 140 of 220 PageID #:
                                     13765
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 141 of 220 PageID #:
                                     13766
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 142 of 220 PageID #:
                                     13767
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 143 of 220 PageID #:
                                     13768
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 144 of 220 PageID #:
                                     13769
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 145 of 220 PageID #:
                                     13770
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 146 of 220 PageID #:
                                     13771
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 147 of 220 PageID #:
                                     13772
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 148 of 220 PageID #:
                                     13773
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 149 of 220 PageID #:
                                     13774
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 150 of 220 PageID #:
                                     13775
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 151 of 220 PageID #:
                                     13776
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 152 of 220 PageID #:
                                     13777
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 153 of 220 PageID #:
                                     13778
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 154 of 220 PageID #:
                                     13779
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 155 of 220 PageID #:
                                     13780
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 156 of 220 PageID #:
                                     13781
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 157 of 220 PageID #:
                                     13782
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 158 of 220 PageID #:
                                     13783
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 159 of 220 PageID #:
                                     13784
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 160 of 220 PageID #:
                                     13785
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 161 of 220 PageID #:
                                     13786
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 162 of 220 PageID #:
                                     13787
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 163 of 220 PageID #:
                                     13788
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 164 of 220 PageID #:
                                     13789
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 165 of 220 PageID #:
                                     13790
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 166 of 220 PageID #:
                                     13791
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 167 of 220 PageID #:
                                     13792
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 168 of 220 PageID #:
                                     13793
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 169 of 220 PageID #:
                                     13794
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 170 of 220 PageID #:
                                     13795
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 171 of 220 PageID #:
                                     13796
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 172 of 220 PageID #:
                                     13797
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 173 of 220 PageID #:
                                     13798
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 174 of 220 PageID #:
                                     13799
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 175 of 220 PageID #:
                                     13800
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 176 of 220 PageID #:
                                     13801
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 177 of 220 PageID #:
                                     13802
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 178 of 220 PageID #:
                                     13803
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 179 of 220 PageID #:
                                     13804
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 180 of 220 PageID #:
                                     13805
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 181 of 220 PageID #:
                                     13806
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 182 of 220 PageID #:
                                     13807
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 183 of 220 PageID #:
                                     13808
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 184 of 220 PageID #:
                                     13809
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 185 of 220 PageID #:
                                     13810
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 186 of 220 PageID #:
                                     13811
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 187 of 220 PageID #:
                                     13812
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 188 of 220 PageID #:
                                     13813
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 189 of 220 PageID #:
                                     13814
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 190 of 220 PageID #:
                                     13815
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 191 of 220 PageID #:
                                     13816
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 192 of 220 PageID #:
                                     13817
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 193 of 220 PageID #:
                                     13818
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 194 of 220 PageID #:
                                     13819
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 195 of 220 PageID #:
                                     13820
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 196 of 220 PageID #:
                                     13821
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 197 of 220 PageID #:
                                     13822
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 198 of 220 PageID #:
                                     13823
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 199 of 220 PageID #:
                                     13824
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 200 of 220 PageID #:
                                     13825
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 201 of 220 PageID #:
                                     13826
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 202 of 220 PageID #:
                                     13827
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 203 of 220 PageID #:
                                     13828
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 204 of 220 PageID #:
                                     13829
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 205 of 220 PageID #:
                                     13830
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 206 of 220 PageID #:
                                     13831
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 207 of 220 PageID #:
                                     13832
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 208 of 220 PageID #:
                                     13833
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 209 of 220 PageID #:
                                     13834
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 210 of 220 PageID #:
                                     13835
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 211 of 220 PageID #:
                                     13836
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 212 of 220 PageID #:
                                     13837
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 213 of 220 PageID #:
                                     13838
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 214 of 220 PageID #:
                                     13839
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 215 of 220 PageID #:
                                     13840
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 216 of 220 PageID #:
                                     13841
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 217 of 220 PageID #:
                                     13842
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 218 of 220 PageID #:
                                     13843
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 219 of 220 PageID #:
                                     13844
Case 3:16-cv-01007-TAD-KLH Document 245-2 Filed 03/10/20 Page 220 of 220 PageID #:
                                     13845
